Name: Commission Regulation (EEC) No 339/89 of 10 February 1989 on arrangements for imports into the Community of certain textile products (category 5), originating in India
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 11 . 2. 89 Official Journal of the European Communities No L 39/15 COMMISSION REGULATION (EEC) No 339/89 of 10 February 1989 on arrangements for imports into the Community of certain textile products (category 5), originating in India from India to the Community before the date of entry into force of Regulation (EEC) No 3845/88 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2995/88 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 5) specified in the Annex hereto and originating in India have exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 23 November 1988 India was notified of a request for consultations ; whereas pending a mutually satisfactory solution, importations into the Community of category 5 products have been submitted to provisional limits for the period 23 November 1988 to 22 February 1989 by Commission Regulation (EEC) No 3845/88 (3) ; Whereas, as a result of consultations held on 24 to 27 January 1989, it was agreed to submit the textile products in question to Community quantitative limits for the period 23 November to 31 December 1988 and for the years 1989 to 1991 ; Whereas paragraph 13 of the said Article 11 of Regulation (EEC) No 4136/86 ensures that the quantitative limits are observed by means of a double-checking system in ac ­ cordance with Annex VI to the said Regulation ; Whereas the products in question exported from India to the Community between 23 November and 31 December 1988 must be set off against the Community quantitative limits for the period 23 November to 31 December 1983 ; Whereas these quantitative limits should not prevent the importation of products covered by them hut shipped Article 1 Without prejudice to the provisions of Article 2f imports into the Community of the category of products origin ­ ating in India and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products referred to in Article 1 shipped from India to the Community before the date of entry into force of Regulation (EEC) No 3845/88, and not yet released for free circulation, shall be so released subject to the presen ­ tation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from India to the Community after the entry into force of Regulation (EEC) No 3845/88 shall continue to be subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 4136/86. 3. All quantities of products shipped from India to the Community on or after 23 November 1988 and released for free circulation shall be deducted form the quantita ­ tive limit laid down for the period 23 November to 31 December 1988 . This provisional limit shall not, however, prevent the importation of products covered by them but shipped from India before the date of entry into force of Regulation (EEC) No 3845/88 . Article 3 Regulation (EEC) No 3845/88 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1991 . (') OJ No L 387, 31 . 12. 1986, p. 1 . (2) OJ No L 270, 30 . 9. 1988, p. 64. 0 OJ No L 340, 10 . 12. 1988, p . 16 . No L 39/16 Official Journal of the European Communities 11 . 2. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1989 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Thirdcountry Units Member States Quantitative limits from 23 November to 31 December 1988 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 1039 6110 1091 61 10 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers)* anoraks, windcheaters, waister jackets and the like, knitted or crocheted India 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 534 500 260 524 820 6 76 10 60 10 2 800 \ Quantitative limits from1 January to 31 December ll I \ 1989 1990 1991 India 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 3 410 3 250 1 680 2 930 6 310 50 370 60 380 60 18 500 19425 20 396